Citation Nr: 1236606	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a right knee disability.

4. Entitlement to service connection for bilateral shin splints.

5. Entitlement to service connection for a bilateral foot condition, to include jungle rot and/or cold injury residuals.

6. Entitlement to service connection for chronic recurrent sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The claims file contains written lay statements that raise concerns regarding the Veteran's competency.  It does not appear that the RO has fully evaluated this issue.  In the best interests of the Veteran, the RO should endeavor to properly assess this issue and ascertain whether additional assistance is needed, to include providing for an appropriate evaluation of the Veteran.

In addition, the claims file contains evidence that suggests the Veteran is unable to obtain or maintain substantially gainful employment as a result of his many health problems, to include service-connected disabilities.  This raises the issue of entitlement to either a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) or a nonservice-connected pension.  Both issues should be considered and developed on remand.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the written statement and waiver of initial review of evidence by the RO submitted at the Video Conference hearing, the Veteran reported that he had been treated recently at VA for all of the issues on appeal.  He specifically requested that the VA treatment records from July 2010 onwards be associated with the claims file.  However, these records are not associated with the claims file, and the case must be remanded to obtain copies of all relevant records identified by the Veteran.

In addition, the Veteran testified at hearing that he was expecting a referral for an orthopedic evaluation of many of the issues on appeal.  A subsequent letter submitted by the Veteran's representative in June 2012 stated that the Veteran's primary care provider "could not help him."  It is unclear if this statement reflects the inability to refer the Veteran or if an orthopedic evaluation did, indeed, occur.  This matter should be clarified with the Veteran and any outstanding private treatment records, to include those of an orthopedic referral, should be sought and associated with the claims file.

The Veteran was afforded a general medical examination in March 2009 with respect to the issues of service connection currently on appeal.  Since that examination, the Veteran has submitted additional evidence, including a medical opinion in September 2011 which addresses a possible nexus between the Veteran's current cervical spine disability and the injuries sustained in service.  While the September 2011 opinion does not satisfy the standard for service connection, it is sufficient to raise additional issues regarding this injury which should be addressed either through an addendum opinion or a follow-up examination of the Veteran.

Accordingly, the case is REMANDED for the following action:


1. The RO should clarify with the Veteran whether he received a referral to a private orthopedic specialist with regard to any of the issues on appeal.  If a referral and evaluation took place, the RO should request a signed release to enable VA to obtain copies of these relevant records.

2. The RO should obtain for the record copies of the complete records of all VA treatment and evaluation for all of the issues on appeal from July 2010 to the present.  All such records should be associated with the claims file and considered during any additional development or adjudication of the claims. 

3. Then the RO should request either an addendum opinion by the March 2009 VA examiner or, if that is not possible, a new VA examination on the issue of service connection for a cervical spine disability.  The opinion obtained should state whether it is at least as likely as not (probability 50 percent or more) that the Veteran's current cervical spine degenerative disc disease and/or degenerative joint disease was caused by service or is related to service, to include the combination of injuries shown in service, and should specifically address the question of traumatic arthritis.

The examiner should specifically review and address the September 2011 written statement provided by Dr. Masquil, as well as any additional records obtained pursuant to the development set forth above.  A copy of the claims file should be provided to the examiner.  The examiner should provide a rationale for any opinion(s) offered.

4. On completion of the foregoing, the claims should be re-adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



